DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Specification
The specification amendment submitted on 07/22/2022 which amended the title has been accepted.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 07/22/2022, with respect to the amended claims 9 and 12-13 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 9 and 12-13 has been withdrawn. 
Applicant's arguments filed 07/22/2022 regarding the 35 U.S.C. 113 rejection of claims 9, 12-13 and 15 have been fully considered but they are not persuasive.
Regarding claim 9, applicant argues that “Without acquiescing to the Examiner's position, independent claim 9 has been amended to recite, inter alia, "wherein the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on control information including information about a HARQ process number and a redundancy version, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH." As explained below Dabeer, Chung, and Yang, whether considered separately or in combination, fail to teach at least the above-referenced limitation of amended independent claim 9. The same is true regarding amended independent claims 12, 13, and 15, which recite similar limitations as the above-referenced limitation of amended independent claim 9 ... Yang fails to supply that which Dabeer and Chung lack regarding the above-referenced limitation of amended independent claim 9. Specifically, the Examiner contends that paragraphs [0065] and [0067] and Tables 2 and 3 of Yang (reproduced above) discuss a HARQ process number and a Redundancy version included in the DCI format 0 (i.e., the alleged claimed DL control channel), 1/1A, 2/2A/2B. See Office Action, pp. 3, 4, and 10. However, as shown in these tables below, the DCI format 0 of Yang does not include the HARQ process number and Redundancy version, because they are specified as N/A (not applicable or not available). Therefore, Yang fails to teach the above-referenced limitation of amended independent claim 9. Further, as shown below, 3GPP TS 36.212 V13.1.0 (2016-03) discloses that DCI format 0 is used for the scheduling of PUSCH, while DCI formats 1/1A are used for the scheduling of PDSCH and DCI formats 2/2A/2B are not used for the scheduling of PUSCH ... For at least the reasons discussed above, none of Dabeer, Chung, and Yang can teach the above-referenced limitation of amended independent claim 9. The same is true regarding amended independent claims 12, 13, and 15. Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render the amended independent claims obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide” in pages 12-15.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. As stated by the applicant in the Remarks pages 11-12, it is clarified that the determination is based on the control information, which includes the HPN, RV, and one-bit off information. In other words, the determination is not based on the HPN and RV.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dabeer discloses a terminal [see Fig. 1, 8, para. 81; UE 115] comprising: a receiver [see Fig. 8, para. 81; receiver module 710-a] that receives, by higher layer signaling, configuration information about a resource for transmitting a physical uplink shared channel (PUSCH) [see Fig. 2-3, para. 61-62; that receives, by RRC signaling, configuration information about resources for transmitting CB-PUSCH]; and a processor [see Fig. 8, para. 81; contention-based channel access module 715-a] that controls transmission of the PUSCH on the resource [see Fig. 3, para. 62-64; that controls transmission of the CB-PUSCH on the resources (bins 315-325)] based on a downlink (DL) control channel [see para. 62, 82, 128; based on a PDCCH], wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the DL control channel, transmission of the PUSCH on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by the PDCCH, transmission of the CB-PUSCH on the resources], and wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the PUSCH on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR], and wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] determines the “on” information to start transmission and the “off” information to stop transmission based on control information, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 62, 82, 128; starts transmission of the CB-PUSCH on the resources based on the information about one or more allocated bins indicated by the PDCCH; see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Chung discloses a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Yang discloses DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version [see below para. 51, 65, 67, Tables 2-3; determining between SPS activation and SPS release based on control information including information about the HARQ process number and the redundancy version].
[0051] Control information transmitted over a PDCCH is referred to as Downlink Control Information (DCI). A variety of DCI formats are defined, for example, format 0 for uplink, and formats 1, 1A, 1B, 1C, 1D, 2, 2A, 3, 3A, etc. for downlink. DCI format may selectively include a variety of information according to various usages. For example, DCI format may selectively include a hopping flag, RB allocation, modulation coding scheme (MCS), redundancy version (RV), new data indicator (NDI), transmit power control (TPC), cyclic shift demodulation reference signal (CS DM RS), channel quality information (CQI) request, HARQ process number, transmitted precoding matrix indicator (TPMI), precoding matrix indicator (PMI) confirmation, etc.
[0065] In the case of SPS activation, a DCI field of the SPS PDCCH is set as shown in the following Table 2, a combination of bit fields shown in Table 2 can be used as a virtual CRC.

    PNG
    media_image1.png
    255
    428
    media_image1.png
    Greyscale

[0067] In the case of SPS release, DCI fields of the SPS PDCCH are established as shown in the following Table 3, such that DCI field combinations may be used as virtual CRCs. In case of SPS release, the UE transmits ACK/NACK for SPS release PDCCH.

    PNG
    media_image2.png
    281
    428
    media_image2.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, providing the teaching of Chung into the system of Dabeer would mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission, and providing the teaching of Yang into the combined system of Dabeer and Chung would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information.
In view of the above response, the combined system of Dabeer, Chung, and Yang supports an obviousness rejection of amended independent claims 9, 12-13, and 15. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 15 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “wherein the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on the information about the HARQ process number and the redundancy version” in lines 27-29.
In the specification:
Paragraph [0035] discloses control information for UL data may include at least one of identification information of the user terminal that transmits the UL data (for example, C-RNTI, S-TMSI, etc.), information related to this UL data (for example, the amount of UL data (BSR (Buffer Status Report)), the modulation scheme, the transport block size (TBS), the coding rate, etc.), information related to the capability of this user terminal, information related to the transmission resource for this UL data (for example, the index and offset of the time and frequency resource, etc.), information related to retransmission control of this UL data (for example, the HARQ process number (HPN), the redundancy version (RV), a new data indicator (NDI), etc.) and information related to the repetition of this UL data (for example, the number of repetitions, the hopping pattern, whether hopping is applied or not, etc.).
Paragraph [0062] discloses parameters related to retransmission control may vary among contention-based resource regions #1 to #3. These parameters may indicate at least one of whether or not transmission is the initial transmission, the redundancy version (RV), and the HARQ process number (HPN) and so on.
Paragraphs [0084]-[0085] discloses one-bit off information is included in the DCI and the user terminal detects the one-bit off information and cancels/starts UL transmission based on the detection. 
Paragraph [0091] discloses the user terminal controls transmission of UL data based on control information.
It is unclear how the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on the information about the HARQ process number and the redundancy version. The specification describes the redundancy version (RV) and the HARQ process number (HPN) are parameters related to retransmission control for UL data and the one-bit off information included in the DCI. But nowhere does the specification discuss the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on the information about the HARQ process number and the redundancy version” as recited in the claim 15.
For the purpose of examination, examiner will interpret the claim as best understood.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “wherein the processor determines between the "on" information to start transmission and the "off" information to stop transmission based on control information including information about a HARQ process number and a redundancy version, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH” in lines 12-16. 
It is unclear whether “that indicates to start or to cancel transmission of the PUSCH” is referring to a) “the "on" information to start transmission and the "off" information to stop transmission” or b) “control information” or c) “information about a HARQ process number and a redundancy version”.
For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “wherein the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on control information including information about a HARQ process number and a redundancy version, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH” in lines 12-16. 
It is unclear whether “that indicates to start or to cancel transmission of the PUSCH” is referring to a) “the "on" information to start transmission and the "off" information to stop transmission” or b) “control information” or c) “information about a HARQ process number and a redundancy version”.
For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “wherein the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on control information including information about a HARQ process number and a redundancy version, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH” in lines 14-18. 
It is unclear whether “that indicates to start or to cancel transmission of the PUSCH” is referring to a) “the "on" information to start transmission and the "off" information to stop transmission” or b) “control information” or c) “information about a HARQ process number and a redundancy version”.
For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “wherein the processor determines between the "on" information to start transmission and the "off" information to stop transmission based on control information including information about a HARQ process number and a redundancy version, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH” in lines 12-16. 
It is unclear whether “that indicates to start or to cancel transmission of the PUSCH” is referring to a) “the "on" information to start transmission and the "off" information to stop transmission” or b) “control information” or c) “information about a HARQ process number and a redundancy version”.
For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “wherein the terminal determines between the "on" information to start transmission and the "off" information to stop transmission based on the information about the HARQ process number and the redundancy version, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH” in lines 27-30. 
It is unclear whether “that indicates to start or to cancel transmission of the PUSCH” is referring to a) “the "on" information to start transmission and the "off" information to stop transmission” or b) “the information about the HARQ process number and the redundancy version”. 
For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer et al. (US 2016/0100430 A1, hereinafter “Dabeer”) in view of Chung et al. (US 2012/0213196 A1, hereinafter “Chung”) and Yang et al. (US 2015/0237619 A1, hereinafter “Yang”).

Regarding claims 9 and 12, Dabeer discloses a terminal [see Fig. 1, 8, para. 81; UE 115] comprising: 
a receiver [see Fig. 8, para. 81; receiver module 710-a] that receives, by higher layer signaling, configuration information about a resource for transmitting a physical uplink shared channel (PUSCH) [see Fig. 2-3, para. 61-62; that receives, by RRC signaling, configuration information about resources for transmitting CB-PUSCH]; and 
a processor [see Fig. 8, para. 81; contention-based channel access module 715-a] that controls transmission of the PUSCH on the resource [see Fig. 3, para. 62-64; that controls transmission of the CB-PUSCH on the resources (bins 315-325)] based on a downlink (DL) control channel [see para. 62, 82, 128; based on a PDCCH],
 wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the DL control channel, transmission of the PUSCH on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by the PDCCH, transmission of the CB-PUSCH on the resources], and
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the PUSCH on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR], and
wherein the processor [e Fig. 8, para. 81; contention-based channel access module 715-a] determines the “on” information to start transmission and the “off” information to stop transmission based on control information, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 62, 82, 128; starts transmission of the CB-PUSCH on the resources based on the information about one or more allocated bins indicated by the PDCCH; see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose off information “indicated by the DL control channel”, and wherein the processor determines “between” the “on” information to start transmission and the “off” information to stop transmission based on control information “including information about a HARQ process number and a redundancy version”, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH.
However, Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by DL control channel and starts transmission of UL data based on information indicated by DL control channel, and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162] and mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission [see Chung, para. 167].
The combined system of Dabeer and Chung does not explicitly disclose control information including “information about a HARQ process number and a redundancy version”.
However, Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version [see para. 51, 65, 67, Tables 2-3; determining between SPS activation and SPS release based on control information including information about the HARQ process number and the redundancy version].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “DL control channel comprises information about a HARQ process number and a redundancy version, and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Regarding claim 13, Dabeer discloses a base station [see Fig. 1, 10-12, para. 101-106; BS 105] comprising: 
a transmitter [see Fig. 1, 12, para. 102, 105; transceiver 1250] that transmits, by higher layer signaling, configuration information about a resource for transmitting a physical uplink shared channel (PUSCH), to a terminal [see Fig. 2-3, para. 61-62; that transmits, by RRC signaling, configuration information about resources for transmitting CB-PUSCH, to a UE]; and 
a processor that controls the transmitter [see Fig. 1, 12, para. 104; processor 1210 that controls the transceiver 1250] to transmit “on” information via a downlink (DL) control channel, to configure transmission of the PUSCH on the resource by the terminal [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins via lower layer (PDCCH) signaling, to configure transmission of the CB-PUSCH on the resources (bins 315-325) by the UE],
wherein the transmitter transmits the “on” information to configure the terminal to start the transmission of the PUSCH on the resource [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins to configure the UE to start the transmission of the CB-PUSCH on the resources], and
the terminal [see Fig. 1, 8, para. 81; UE 115] to cancel the transmission of the PUSCH on the resource [see para. 69; the UE prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR], and
wherein the terminal [see Fig. 1, 8, para. 81; UE 115] determines the “on” information to start transmission and the “off” information to stop transmission based on control information, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 62, 82, 128; starts transmission of the CB-PUSCH on the resources based on the information about one or more allocated bins indicated by the PDCCH; see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose off information “indicated by the DL control channel”, and wherein the terminal determines between the “on” information to start transmission and the “off” information to stop transmission based on control information “including information about a HARQ process number and a redundancy version”, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH.
However, Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by DL control channel and starts transmission of UL data based on information indicated by DL control channel, and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162] and mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission [see Chung, para. 167].
The combined system of Dabeer and Chung does not explicitly disclose control information including “information about a HARQ process number and a redundancy version”.
However, Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version [see para. 51, 65, 67, Tables 2-3; determining between SPS activation and SPS release based on control information including information about the HARQ process number and the redundancy version].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “DL control channel comprises information about a HARQ process number and a redundancy version, and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Regarding claim 15, Dabeer discloses a system comprising a terminal [see Fig. 1, 8, para. 81; UE 115] and a base station [see Fig. 1, 10-12, para. 101-106; BS 105], wherein: 
the terminal comprises: 
a receiver [see Fig. 8, para. 81; receiver module 710-a] that receives, by higher layer signaling, configuration information about a resource for transmitting a physical uplink shared channel (PUSCH) [see Fig. 2-3, para. 61-62; that receives, by RRC signaling, configuration information about resources for transmitting CB-PUSCH]; and 
a processor [see Fig. 8, para. 81; contention-based channel access module 715-a] that controls transmission of the PUSCH on the resource [see Fig. 3, para. 62-64; that controls transmission of the CB-PUSCH on the resources (bins 315-325)] based on a downlink (DL) control channel [see para. 62, 82, 128; based on a PDCCH], 
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the DL control channel, transmission of the PUSCH on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by the PDCCH, transmission of the CB-PUSCH on the resources], and
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the PUSCH on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR], and
wherein the processor [e Fig. 8, para. 81; contention-based channel access module 715-a] determines the “on” information to start transmission and the “off” information to stop transmission based on control information, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 62, 82, 128; starts transmission of the CB-PUSCH on the resources based on the information about one or more allocated bins indicated by the PDCCH; see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR]; and
the base station comprises: 
a transmitter [see Fig. 1, 12, para. 102, 105; transceiver 1250] that transmits, by the higher layer signaling, the configuration information to the terminal [see Fig. 2-3, para. 61-62; that transmits, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data, to the UE]; and 
a processor that controls the transmitter [see Fig. 1, 12, para. 104; processor 1210 that controls the transceiver 1250] to transmit "on" information via the DL control channel, to configure transmission of the PUSCH on the resource by the terminal [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins via lower layer (PDCCH) signaling, to configure transmission of the CB-PUSCH on the resources (bins 315-325) by the UE], 
wherein the transmitter transmits the "on" information to configure the terminal to start the transmission of the PUSCH on the resource [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins to configure the UE to start the transmission of the CB-PUSCH on the resources], 
the terminal to cancel the transmission of the PUSCH on the resource [see para. 69; the UE prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR], and
wherein the terminal [see Fig. 1, 8, para. 81; UE 115] determines the “on” information to start transmission and the “off” information to stop transmission based on control information, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 62, 82, 128; starts transmission of the CB-PUSCH on the resources based on the information about one or more allocated bins indicated by the PDCCH; see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose off information “indicated by the DL control channel”, and wherein the processor determines between the “on” information to start transmission and the “off” information to stop transmission based on control information “including information about a HARQ process number and a redundancy version”, included in the DL control channel that indicates to start or to cancel transmission of the PUSCH.
However, Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by DL control channel and starts transmission of UL data based on information indicated by DL control channel, and wherein the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on control information included in the DL control channel that indicates to start or to cancel transmission of the PUSCH”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162] and mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission [see Chung, para. 167].
The combined system of Dabeer and Chung does not explicitly disclose control information including “information about a HARQ process number and a redundancy version”.
However, Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version [see para. 51, 65, 67, Tables 2-3; determining between SPS activation and SPS release based on control information including information about the HARQ process number and the redundancy version].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “DL control channel comprises information about a HARQ process number and a redundancy version, and determining between the “on” information to start transmission and the “off” information to stop transmission based on control information including information about the HARQ process number and the redundancy version”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2017/0302419 A1), see Fig. 1-5, para. 4-14, discloses a method for reference signal transmission. The method comprises receiving one or more downlink transmissions over a set of aggregated component carriers, and transmitting at least one of a first sounding reference signal (SRS) symbol, and at least one of physical uplink shared channel (PUSCH) signal and physical uplink control channel (PUCCH) signaling over a first component carrier in the set of aggregated component carriers during a first period. At least one of the parameters for the SRS symbol is generated based on a parameter for the PUSCH. The method further includes transmitting at least a second SRS symbol over a second component carrier in the set of aggregated component carriers during a second period without transmitting any PUSCH signal and PUCCH signaling over the second component carrier during the second period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469